FORM OF CROWN MEDIA HOLDINGS, INC. 2009 LONG TERM INCENTIVE COMPENSATION AGREEMENT THIS LONG TERM INCENTIVE COMPENSATION AGREEMENT (the “Agreement”) is made and entered into as of January 1, 2009 (the “Grant Date”), by and between Crown Media Holdings, Inc., a Delaware corporation (“Crown”), and (“Executive”) pursuant to the terms and conditions of the Amended and Restated Crown Media Holdings, Inc. 2000 Long Term Incentive Plan (the “Plan”).Capitalized terms not defined in this Amended Agreement shall have the meanings set forth in the Plan. 1.Awards. (a)General Award.Pursuant to the Plan, Crown grants to Executive the opportunity to earn $(“Target Award”), subject to the terms and conditions set forth in this Agreement and the Plan.A copy of the Plan has been delivered to the Executive.
